 1 Richard L. Knickerbocker, Esq. SB#035646
   Knickerbocker Law Firm
 2 2425 Olympic Boulevard
   Suite 4000W
 3 Santa Monica, California 90404
   Telephone 310 260-9060
 4 Facsimile 310 260-9063
   Email knicklaw@gmail.com
 5
   Attorneys for Plaintiff
 6 ISSAM ELIE KNICKERBOCKER

 7 MCGREGOR W. SCOTT
   United States Attorney
 8 JOSEPH B. FRUEH
   Assistant United States Attorney
 9 501 I Street, Suite 10-100
   Sacramento, CA 95814
10 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
11 Facsimile: (916) 554-2900

12 Attorneys for Defendants

13

14                             IN THE UNITED STATES DISTRICT COURT

15                               EASTERN DISTRICT OF CALIFORNIA

16

17   ISSAM ELIE KNICKERBOCKER,                  Case No. 1:16-cv-01811-DAD-JLT

18                              Plaintiff,      STIPULATION AND PROPOSED ORDER
                                                RE: RULE 35 PHYSICAL EXAMINATION
19                        v.                    (Doc. 69)
20   UNITED STATES OF AMERICA; UNITED
     STATES DEPARTMENT OF INTERIOR,
21   NATIONAL PARK SERVICE, DEATH
     VALLEY NATIONAL PARK; NICOLE
22   GRUVER; BRYAN DREW; and DOES 3–25,

23                              Defendants.

24

25

26
27

28



30
 1          IT IS HEREBY STIPULATED, by and between the parties through their undersigned counsel,

 2 as follows:

 3          1.      Plaintiff Issam Elie Knickerbocker will undergo a physical examination conducted by

 4 Dr. Geoffrey M. Miller, M.D., at 14516 Hawthorne Boulevard, Lawndale, California, Zip Code

 5 90260. The examination will occur on February 6, 2019, at 12:30 p.m.

 6          2.      The examination will take approximately one hour to complete and will comprise a

 7 standard orthopedic examination addressing the spine and extremities and will consist of four parts—

 8 inspection, palpation, range-of-motion, and a neurological exam. The neurological exam will consist of

 9 sensory, motor, and reflex testing.

10          3.      Plaintiff shall answer all inquiries made by Dr. Miller so that he can evaluate the nature,

11 extent, and cause of Plaintiff’s condition as well as his prognosis. Dr. Miller’s inquiries shall be

12 reasonably calculated to elicit information about the nature, extent, cause, and prognosis of Plaintiff’s

13 injuries at issue in this case.

14          4.      No observers shall attend the examination. The cost of the examination shall be borne by

15 Defendant United States of America.

16          5.      Dr. Miller will prepare a report concerning the examination and a copy will be provided

17 to Plaintiff on or before February 15, 2019, without the need for a formal demand.

18 Dated: December 19, 2018                        KNICKERBOCKER LAW FIRM

19                                         By:     /s/ Richard L. Knickerbocker     (authorized on 12/19/2018)
                                                   Richard L. Knickerbocker
20                                                 Attorney for Plaintiff
21 Dated: December 19, 2018                        MCGREGOR W. SCOTT
                                                   United States Attorney
22
                                           By:     /s/ Joseph B. Frueh
23                                                 JOSEPH B. FRUEH
                                                   Assistant United States Attorney
24                                                 Attorneys for Defendants
25 IT IS SO ORDERED.

26
        Dated:     December 20, 2018                           /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28

       STIPULATION AND PROPOSED ORDER                     1
30     RE: RULE 35 PHYSICAL EXAMINATION
